 

Exhibit 10.8

 

Acquisition Agreement

 

This agreement is signed by the following parties in 2019: [ ] month [ ] day [ ]

 

Buyer: IDEANOMICS, INC.

Address: 318 North Carson Street, Suite 208, Carson City, Nevada 89701

 

Tree manufacturing Sdn. Bhd.

Shareholder: Tree manufacturing Sdn. Bhd.

 

Address: No. 8, Jalan Taming Jaya 1, Taman Taming Jaya, 43300 Balakong,
Selangor, Malaysia

 

The above parties collectively referred to as "The Parties", each referred to as
a "Party"

 

Whereas:

 

1.The Buyer is a company established and valid under the laws of Nevada, United
States. It is quoted on the Nasdaq Stock Market, an American stock exchange
under the ticker symbol IDEX. As at the date of signature, the total number of
outstanding common shares of the Buyer is 108,561,959 shares and 7,000,000
preferred shares.

 

2.The Shareholder is a company established and valid under the laws of Malaysia.
As at the date of signature, the Shareholder holds 100 shares in the Target
Company, representing 100 percent of shares issued by the target company. The
shareholding structure of the Shareholder and the Target Company is in Exhibit
II.

 

 1 

 

 

3.The Target Company is a company established and valid under the laws of
Malaysia. As at the date of signature, the total number of shares issued by the
Target Company is 100, all of which are held directly by the Shareholder.

 

4.The Buyer intends to acquire the Shares of the Target Company from the
Shareholder at the price and on the terms and subject to the conditions set
forth below. The Shareholder intends to sell the Shares of the Target Company to
the Buyer at the price and on the terms and subject to the conditions set forth
below.

 

NOW THEREFORE, in consideration of the representation, warranties and
commitments set forth herein, the Parties agree as follows:

 

1Definition

 

1.1Words underlined in this Agreement, unless otherwise stated, shall have the
meaning referred to in Exhibit I.

 

2Purchase and Sale of Shares

 

2.1The Buyer shall purchase from the Shareholder the 51 shares of the Target
Company, which is 51% of the total number of shares issued by the Target Company
(the "Underlying Shares")

 

 2 

 

 

3Target Company

 

3.1Name: Tree Motion Sdn. Bhd., Company Registration number 1293672-X.

 

3.2Registered Address: No. 24C, Jalan 2/137B, Resource Industrial Centre, Jalan
Klang Lama, 58200 Kuala Lumpur, Malaysia.

 

3.3As of the signature date, the Shareholder owns 100 shares of the Target
Company, 100% of the Target Shares.

 

4.Transaction Considerations and Payments

 

4.1The parties agree to set the price of the Target Shares shall be USD
$51,000,000 on the basis of the valuation value agreed upon by both parties.

 

4.2The Buyer shall pay to the Shareholder its stocks equivalent of USD
$51,000,000. The Buyer shall issue and allocates 25,500,000 shares of the
Buyer's stock to the Shareholder at a price of US $2 per share (the "Transaction
Consideration").

 

4.3The issuance and allotment of the Transaction Consideration shall be
completed within 90 days after the entry into force of this Agreement. All
Transaction Considerations shall be allotted separately and effectively
deposited in the escrow account of the Shareholder.

 

4.4The Consideration Shares shall be shares of a separate class, with partial or
full voting rights, and shall be entitled to voting rights since the time of
allotment to the escrow account; the specific terms shall be agreed upon in
writing by the parties

 

4.5The Consideration Shares shall be restricted from the date of allotment and
shall be released year by year in accordance with this section:

 

 3 

 

 

a)One year after the Public Announcement of 2019, 50% of the Consideration
Shares, namely 12,750,000 shares shall be lifted from the sale restriction;

 

b)One year after the Public Announcement of 2020, 50% of the Consideration
Shares, namely 12,750,000 shares shall be lifted from the sale restriction;

 

4.6After the completion of the issue and allotment of the Consideration Shares,
the Shareholder shall hold 18.89% share of the Buyer.

 

4.7The Shareholder agrees to sign a restricted sale agreement with the Buyer in
accordance with the rules of the Nasdaq Stock Exchange with respect to the
restricted sale of the Consideration Shares.

 

5Closing

 

5.1Within [30] working days after the entry into force of this Agreement, the
Shareholder shall transfer the Underlying Shares to the Buyer and complete the
registration of the changes in the Target Company.

 

5.2The parties shall be obliged to cooperate with the other parties in the
completion of the closing of this section, including but not limited to, the
signing of all documents required, forms and authorizations, and providing the
other parties with proof of delivery, tax payment vouchers, etc.

 

5.3If, at any time prior to the Closing Date, the Shareholder or the Target
Company violates any of their respective representations and warranties under
this Agreement, the Buyer shall have the right to suspend the closing
immediately.

 

5.4Each Party agrees that after the completion of the closing, the Shareholder
shall have the right to nominate [1 ] directors to the board of directors of the
Target Company. As a shareholder of the Target Company the Buyer shall vote in
favor of the appointment of the candidate nominated by the Shareholder as the
director of the Target Company.

 

 4 

 

 

6Representations and Warranties of the Target Company

 

The Target Company, the Shareholder and Mr. Chan Hau Kong pledged jointly and
severally on the Signing Day and the Closing Day:

 

6.1The Target Company is a company established and in existence under the laws
of Malaysia, and has provided to the Buyer a true and complete copy of its
Articles of Association and Company Registration files.

 

6.2All the shares of the Target Company have been legally registered and all the
issued shares have been paid in full. There are no collateral, pledge or other
rights restrictions on the entire shares of the Target Company and there is no
preferential transfer right or similar rights.

 

6.3The Target Company legally holds all licenses, filings, and qualifications
required to operate the business as shown in Exhibit III, and such licenses,
filings, and qualifications shall remain valid on the Signing Day and the
Closing Day.

 

6.4The business of the Target Company complies with the provisions of all
respective laws, there is no major violations.

 

6.5The Target Company has submitted to the Buyer its true audited financial
statements (as shown in Exhibit IV), which are true, accurate and complete,
without material omissions nor misleading statements.

 

6.6The Target Company does not have any undisclosed investment or financial
activities.

 

6.7The Target Company does not have the following circumstances:

 

 5 

 

 

6.7.1The existent or potential existent risk of dissolution or inability to
operate normally under any applicable laws;

 

6.7.2Due to any applicable laws, court judgments, government orders, national
policies, and the Articles of Association of the Target Company, the shares of
the Target Company may not be transferred to the Buyer;

 

6.7.3Have been or may be liable to any person(s) for any payment obligations,
potential obligation to pay, compensate, or similar liabilities which has not
been disclosed to the Buyer;

 

6.7.4Any guarantee or warranty for others that have not been disclosed to the
Buyer;

 

6.7.5Risk that any property that has not been disclosed to the Buyer will be
frozen, preserved, or restricted by the government, courts, or regulatory
authorities, or by the rights of a third Party;

 

6.7.6Any injunctions, punishments or fines that have been or will be subject to
orders, decrees, judgments made by any government, court, or regulatory
authority that have not been disclosed to the Buyer

 

6.7.7Claims or demands that have been or will be brought by a relevant authority
or any third party against the Target Company that have not been disclosed to
the Buyer.

 

6.8In addition to the conditions set forth in this Agreement, the Shareholder
can transfer to the Buyer the Underlying shares, sign, submit any relevant
documents, and fulfill its obligations under this Agreement, without the consent
of any other relevant authority or third Party, order, record, license, notice,
statement or registration.

 

 6 

 

 

6.9The signature and execution of this Agreement by the Target Company will not
contravene or violate any of the following provisions, nor will it constitute a
breach of contract or breach of any of the following: The company's Articles of
Association, Certificate of Registration or other similar organizational
documents; any documents, agreements thereof that are binding on them as a
Party; or any law, or judgments, orders, rulings or decrees issued by any
government agency that has jurisdiction over the Target Company or any Target
Company shares or its shareholder or any assets owned its shareholder.

 

6.10The Target Company has fully disclosed to the Buyer all documents,
information and data of the Target Company, including but not limited to assets,
liabilities, history, related warrants, business conditions, related parties,
personnel, etc. All documents, data and information provided in connection with
this agreement are true, accurate and valid, and there is no factual or legal
obstacles known or supposed to disclose to the Buyer that affect the signing of
this Agreement.

 

6.11The Target Company has signed an exclusive sales agreement with the
Shareholder and has obtained the exclusive right to sell all the electric
vehicles and electric motorcycles produced by the Shareholder, the exclusive
sales agreement is listed in Exhibit V of this Agreement.

 

7Representations and Warranties of the Shareholder

 

Shareholder and Mr. Chan Hau Kong jointly and severally undertake on the date of
signature and Closing Date:

 

 7 

 

 

7.1The Shareholder is a company legally established and legally existing under
the laws of Malaysia and has the full capacity to sign, submit and perform this
Agreement.

 

7.2The Shareholder legitimately owns the Target shares, and the equity interests
of the Target Company they hold have been paid in full. The Shareholder has the
right to sell the Target shares

 

7.3The signing, submission and execution of this Agreement by the Shareholder
will not contravene or contradict any of the following provisions, nor will it
constitute a breach or contravene any of the following: Their respective
Articles of Association, business license or other similar organizational
documents; any documents, agreements that are binding on them as a party; Or any
law, or any judgment, order, ruling or decree issued by any government
department having jurisdiction over the Shareholder or any assets owned by them.

 

7.4The Shareholder has obtained all the necessary approvals and authorizations
to sign, submit and fulfill this Agreement.

 

7.5The Shareholder (Tree Manufacturing) will obtain and owned a land use right
for a period of not less than 90 years to manufacture all electric powered
vehicles and the land is located at Kawasan Perindustrian Gebeng, Mukim Sungai
Karang, Daerah Kuantan in Malaysia with an area of 99.9521 Hectre. The
Shareholder promises that there is no obstacle to obtaining the aforementioned
land use rights. There is no collateral, pledge, guarantee, warrantee, priority,
or any other rights or responsibilities to restrict land use rights. The
relevant documents on the right to use the land are listed in Exhibit VI to this
Agreement.

 

 8 

 

 

7.6Tree Movement Malaysia Sdn. Bhd. has granted Shareholder exclusive license to
produce electric vehicle products. Tree Movement Malaysia Sdn. Bhd. is currently
the sole holder of the Malaysian electric vehicle manufacturing license. A copy
of said manufacturing license and exclusive license are listed in Exhibit VII of
this Agreement.

 

7.7The Shareholder have signed and will sign various contracts with governments,
main bus locomotive factories, motorcycle factories, electric motorcycle
factories, financial leasing companies, banks, financial institutions and travel
agencies, including but not limited to, the following resources that have been
or are being negotiated: 1. Shareholder and relevant Malaysian departments'
resources for the use of new energy vehicle service for the police; 2.
Shareholder and relevant Malaysian and ASEAN government departments' including
private companies resources to use no less than 60,000 new energy buses and
relevant services for all the individual countries local usage; 3. Shareholder
will reach strategy cooperation with relevant government departments in Malaysia
and ASEAN countries (including but not limited to Ministry of Environmental
Protection, Ministry of Science and Technology, Ministry of Industry) 4.
Shareholder and China Hi-Tech New Energy Auto Co. Ltd. reached corresponding
resources cooperation 5. Other resources. A complete copy of the aforementioned
cooperation and resources has been submitted to the Buyer, i.e. Exhibit VIII.

 

8Commitment of Key Person(s)

 

Mr. Chan Hau Kong, Mr. Michael Yap, Ms. Michelle Khoo, Mr. Lee Ching Seng, Mr.
Kevin Tham Vun Kiat, Mr. Dato' Steven Thor commit(s):

 

8.1To be employed in the Target Company for at least 48 months after the Closing
Date;

 

 9 

 

 

8.2During the period of office in the Target Company's and within one year after
leaving the Company, no matter what the circumstances, shall he be employed or
carried on in any manner whatsoever worldwide in any business which is in direct
competition with or in conflict of interest with the business of the Target
Company, i.e., it is impossible to work part-time or full-time with other
employer(s) who operate(s) the same kind of products or provide similar services
or have a competitive relationship with the target company; Nor shall he
establish, invest or hold on its own or in the name of any third party to engage
in any similar enterprise or business unit having any competitive relationship
or conflict of interest with the business of the Target Company, or to engage in
a business which is competitive with the business of the Target Company; And
promise to strictly abide by the trade secrets of the Target Company, do not
divulge the Know-How of the Target Company that he knows or masters.

 

8.3Shall not be caused to leave the target company for any reason or by any
means (including, but not limited to, persuasion, solicitation, employment)
during and within one year after the expiration of the term of office in the
Target Company. At the same time, the Key Person shall not cooperate in any name
or form with any Key person(s) of the Target Company who leave(s) the Target
company during his or her term of office and within one year after the
expiration of his or her term of office or invest in a business that is the same
or competitive with the business, nor an employee(s) of the Target Company who
leave(s) the company during his or her term of office or within one year after
the expiration of his term of office be employed in the same or competitive
business as or to the Target Company.

 

8.4During the term of office in the Target Company, may not harm or infringe the
interests of the Target Company by any illegal means and means (including but
not limited to encroachment, bribery, fraud, theft, misappropriation, etc.)

 

 10 

 

 

8.5Agree(s) to sign the non-competition commitments listed in Exhibit V.

 

9Equity Incentive Scheme

 

9.1The parties agree that [3]% of all Consideration Shares obtained by the
Shareholder shall be used for the equity incentive plan.

 

10Transitional Period Arrangements

 

Shareholder and Mr. Chan Hau Kong jointly and severally undertake on the Signing
Date and the Closing Date:

 

10.1The Shareholder shall make the Target Company to continue to operate
normally in accordance with its status before the Signing Date.

 

10.2The Shareholder and its affiliates will continue to perform all of the
contracts listed in Exhibit VIII during the Transition Period and thereafter in
accordance with their usual practices and will actively reclaim the sums
associated with such contracts without prejudice to the interests of the Target
Company.

 

10.3During the Transition Period, the Target Company shall not set or agree to
any others to set up collateral, pledge, guarantee, warranty, priority, or any
other right or responsibility to restrict Land Use Rights on the land; nor may
it be allowed to sign or submit any documents to waive or transfer Land Use
Rights, or to sign or submit any documents to shorten the period of Land Use
Rights or reduce the area of Land Use Rights.

 

10.4During the Transition Period, by the except with the written consent of
Parties, the Shareholder shall not, nor shall it cause the Target Company to:

 

 11 

 

 

10.4.1Agree, sign, submit or modify any documents so that the business of the
Target Company cannot operate normally in accordance with its status before the
Signing Date;

 

10.4.2Terminate, dismiss, or modify the business contract already signed by the
Target Company, or cease the normal performance of the foregoing contract in
accordance with its past status.

 

10.4.3Give up and waive claims, accounts receivable or any rights the Target
Company from more than $100,000.

 

10.4.4Engage in or agree to any act that results in, or will result in, a change
in the number of shares or the amount of share capital of the Target Company.

 

10.4.5Conduct or agree to a merger or consolidated statement of entities other
than the Target Company and the Buyer.

 

10.4.6Conduct or agree to the liquidation, dissolution, reorganization, and
bankrupt of the Target Company

 

10.5During the Transition Period, the Target Company can borrow funds, provide
guarantees, provide loans in any single amount of more than $ 500,000 or in a
cumulative amount of more than $ 1,000,000, with the written consent of the
Parties.

 

10.6During the Transition Period, the Target Company shall obtain prior written
consent of the Parties for hiring an employee or consultant whose annual salary
(including compensation) exceeds US $ 100,000.

 

 12 

 

 

11Fees and Taxes

 

11.1Each Party shall be responsible for its respective tax liabilities and fees
in relation to the signing, submission, execution of this Agreement and their
respective obligations under this Agreement (including but not limited to all
transaction taxes, stamp duty, income tax), and fees (including but not limited
to attorney fees, consultant fees, registration fees). Each party shall be
responsible for the completion of their respective tax declarations relating to
this Agreement.

 

11.2The parties shall be obliged to cooperate with the other party in its tax
declaration relating to this Agreement, to receive inquiries from the relevant
authorities, and to provide reasonable personnel information, records or books
of account when requested by the competent authorities.

 

12Termination and Release

 

12.1This Agreement may be terminated or rescinded by written consent of Parties.

 

12.2Within 60 working days after the effective date of this Agreement, the
Shareholder fails to complete the closing as stipulated in Article 5.1 of this
Agreement, the Buyer may terminate this Agreement by written notice to the
Shareholder.

 

12.3If the closing of the Target Shares is suspended for reasons under Article
5.3 of this Agreement and, within 120 days from the date of the suspension, the
parties are unable to reach agreement through consultation, the buyer may
terminate this Agreement by written notice to the Shareholder.

 

12.4If any competent court or government agency makes a final, non-appealable
injunction prohibiting the transaction agreed upon in this Agreement, the party
receiving the injunction may terminate this Agreement by written notice to the
other party.

 

12.5The effect of termination. In the event of termination of this Agreement, in
addition to the obligations set forth in Article 134 of this Agreement, each
Party shall use commercially reasonable efforts to restore itself and other
parties to the original state (with the exception of Article 15 in this
Agreement). All documents, materials and other materials relating to the
transactions agreed upon in this Agreement shall be returned to the other Party
either before or after the signing of this Agreement.

 

 13 

 

 

13Default

 

13.1Any breach of this Agreement constitutes the default of contract and the
defaulting Party shall be liable in full for losses incurred by the defaulting
Party in breach of this Agreement (including attorneys' fees).

 

13.2If this Agreement is terminated in accordance with Article 12.2 due to the
reason of the Shareholder, the Shareholder shall pay compensation of $100,000 US
Dollars to the Buyer.

 

13.3If this Agreement is terminated in accordance with Article 12.3 due to the
reason of the Shareholder, the Shareholder shall pay compensation of $100,000 US
Dollars compensation to the Buyer.

 

13.4From the Date of Closing and thereafter, due to any breach of its
representations or warranties under this Agreement, whereby the Shareholder
causes any losses to the Buyer and the shareholder, directors, employees,
agents, heirs and assigns of the Buyer, and the Shareholder shall be fully
liable for any damages (including attorneys' fees).

 

13.5From the Date of Closing and thereafter, due to any breach of any
representations or warranties under this Agreement by the Key Personnel, causing
any losses to the Buyer and the shareholder, directors, employees, agents,
successors and assignee of the Buyer, the Shareholder and Key person should be
fully liable for any damages (including attorneys' fees).

 

13.6From the Date of Closing and thereafter, the Buyer shall be fully liable
(including attorneys' fees) for any losses incurred by the Buyer as a result of
any breach by the Buyer of any representations or warranties made under this
Agreement by the Buyer and the shareholder, directors, employees, agents,
successors and assignee of the Buyer.

 

 14 

 

 

14Force Majeure

 

14.1Force majeure. Events that cannot be foreseen, avoided, and overcome,
Including, but not limited to, natural disasters, strikes, riots, wars and
applicable laws and policies (including the respective countries or regions of
the parties) and changes in their application. The parties agree that it is also
force majeure if the applicable laws and policies are subject to retroactive
adjustment.

 

14.2If, due to Force Majeure, any Party is unable to perform or is unable to
fully perform according this Agreement, such Party shall immediately inform the
other Party of such circumstance in written notice, and within 7 working days
from the date of the occurrence of such circumstance or within 7 working days
from the date of the resumption of communication (whichever is later); and
provide detailed written facts and valid proof that the Agreement cannot be
performed or partially failed, or the reasons for the extension are required. In
accordance with the extent of the impact of the event on the performance of this
agreement, the parties shall decide whether to terminate this Agreement, or
partially waive the responsibility of performing this Agreement, or postpone the
performance of this Agreement.

 

15Confidentiality

 

15.1The following information received by the parties as a result of the signing
and performance of this Agreement shall constitute confidential information and
shall be strictly confidential: (1) the terms and conditions constituting the
integrity of this Agreement; (2) negotiations on this Agreement; (3) the subject
matter and consideration of this Agreement; (4) the know-hows of the parties.

 

 15 

 

 

15.2The parties may disclose confidential information only in the following
circumstances. Otherwise, neither Party may disclose the confidential
information in any way under any conditions:

 

15.2.1Disclosure to its own employees, directors, and professional advisors with
equal confidentiality obligations to the Party involved in the entrustment;

 

15.2.2Information that is already known to the public for reasons other than
those of the disclosure Party;

 

15.2.3There is documentary evidence of information that was in the possession of
the other Party at the time of disclosure;

 

15.2.4There is documentary evidence that a third Party has disclosed the
information to the receiving Party and that the third Party is not under a duty
of confidentiality and has the right to make the disclosure

 

15.2.5Disclosures to be made in accordance with the laws in force at the time,
or as required by the exchange or government regulatory authorities

 

15.3Article 15 of this Agreement shall not be terminated after the termination
or release of this Agreement, and the parties shall continue to perform their
promised obligation of confidentiality until the other parties agree in writing
to their discharge of this obligation, or in fact does not cause any form of
damage to other parties as a result of a violation of this provision.

 

16Change, Release

 

16.1Unless otherwise agreed in this Agreement, any modification, addition or
deletion of the contents of this Agreement shall be made by the parties in
writing.

 

 16 

 

 

16.2If the Agreement needs to be amended due to the requirements of the
jurisdiction law of the buyer or the rules of the NASDAQ Exchange, the parties
shall, in good faith, do their best to cooperate in the revision of this
Agreement without affecting the true purpose of the contract.

 

16.3Unless otherwise agreed in this Agreement, the parties may, by consensus,
terminate this Agreement.

 

17Notification and Delivery

 

17.1Unless otherwise provided in this Agreement, any notice or written
communication from any Party in this Agreement shall be sent by personal
delivery, registered mail or express mail (or by equivalent international mail).
All notices and written communications shall be sent to the following addresses
until written notice is given to the other party to this Agreement to change
that address:

 

Buyer:

 

Contact: Zhu Yun 

Address: No.4,Fenghuayuan Drive-ln-Theater, No.21 Liangmaqiao Road,

Chaoyang District, Beijing, P.R.China

Phone: +8610 64321880

Email: avis.zhu@sunsevenstars.com

 

Shareholder: Tree Manufacturing Sdn. Bhd.

 

Contact Dato' Steven Thor

Address: No. 8, Jalan Taming Jaya 1, Taman Taming Jaya, Balakong, Cheras, 43300
Selangor, Malaysia

Phone: +6012 306 2630

Email: steventhor@yahoo.com

 

 17 

 

 

Contact: Chan Hau Kong

Address: 5a , 113 Tai hang road, Tai hang Hong Kong

Phone: 86-13261921834

Email: renechan11@hotmail.com

 

17.2If any Party changes its address or other contact information, it shall give
prior written notice to the other

 

18Applicable Law, Dispute Resolution

 

18.1This Agreement is entered into, construed and enforced in accordance with
the internal laws of State of Nevada without regard to the principles of
conflicts of laws thereunder.

 

18.2Any dispute arising out of or in connection with this Agreement shall be
submitted to the Hong Kong International Arbitration Centre for arbitration in
accordance with its arbitration rules in force at that time. The arbitral award
is final and binding on all parties. Arbitration fees and reasonable attorney
fees shall be borne by the losing Party unless otherwise specified.

 

19Others

 

19.1This Agreement constitutes the entire and exclusive agreement between the
parties with respect to the Target Shares of the transaction. If any oral or
written commitment, understanding, arrangement or agreement between the parties
is inconsistent with this agreement, this Agreement shall prevail.

 

19.2This Agreement shall enter into force upon completion of the following
conditions:

 

19.2.1Signed by the authorized representatives of the parties

 

 18 

 

 

19.2.2Sealed by the Shareholder

 

19.2.3Approval of the shareholder and directors of the Buyer in accordance with
the procedures prescribed by the Nasdaq Exchange.

 

19.3Invalid or unenforceable of any provision of this Agreement does not affect
other terms.

 

19.4This Agreement has 4 copies, each Party to execute 2 copies.

 

19.5This Agreement has been executed in both English and Chinese, and the
Chinese shall prevail.

 

 19 

 

 

This page has no text and is the signature page of the Acquisition Agreement

 

Buyer: Ideanomics, Inc.

 

Authorized Signatory:  [tv519338_ex10-8img1.jpg]  

 

 20 

 

 

This page has no text and is the signature page of the Acquisition Agreement

 

Shareholder:

Tree Manufacturing Sdn. Bhd. ( 1293827-P)

 

Authorized Signatory: /s/ Dato' Majid Manjit Bin Abdullah  

Dato' Majid Manjit Bin Abdullah

 

Target Company: Tree Motion Sdn. Bhd. (1293672-X)

 

Authorized Signatory: /s/ Dato’ Steven Thor Chin Keong  

Dato’ Steven Thor Chin Keong

 

 21 

 

 

Buyer   Means   Ideanomics, Inc.           Shareholder   Means   Tree
Manufacturing Sdn. Bhd.           Target Company   Means   Tree Motion Sdn.
Bhd., 1293672-X.           Target shares   Means   51% shares of the Target
Company           Transaction Consideration   Means   Meaning as stated in
Article 4.1 of this Agreement           Anniversary Day   Means   The same date
each year after the Delivery Date           Closing Day   Means   Date of
completion of registration of change of shareholder of the Target Company      
    Signing Date   Means   The date of signature of the parties set out at the
beginning of this agreement           Consolidated Statements of Financial
Statements   Means   The audited financial report of the Buyer in the fiscal
year that includes the Target Company as a subsidiary of the consolidated
statement           Escrow Account   Means   A stock account designated
separately by the Shareholder for receiving the consideration for the
transaction to be allotted by the Buyer.           2019 annual public
announcement day   Means   The date of the public announcement of the financial
report of the 2019 annual consolidated statement of the Buyer           2020
annual public announcement day   Means   The date of the public announcement of
the financial report of the Buyer's 2020 consolidated statement           Nasdaq
Exchange   Means   National Association of Securities Dealers Automated
Quotation           Business   Means   The continuing business of the Target
Company, included, but are not limited to, marketing and sales, co-ordination of
government relations of electric vehicle products.

 

 22 

 

 

Land Use Right   Means   The stockholder undertakes to acquire a land use right
for a period of not less than 90 years in the Kuantan/Malaysia "Mazhong
Industrial Park" with an area of 99.9521 Hectre.           Key Personnel   Means
  Mr. Chan Hau Kong, Mr. Michael Yap, Ms. Michelle Khoo, Mr. Lee Ching Seng, Mr.
Kevin Tham Vun Kiat, Mr. Dato' Steven Thor           Transition Period   Means  
From the date of signing to the date of termination           Force Majeure  
Means   Meaning as stated in Article14.1 of this Agreement          
Confidential Information   Means   Meaning as stated in Article15.1 of this
Agreement

 

 23 

 

  

The shareholding structure of the Shareholder and the Target Company

 

[tv519338_ex10-8img2.jpg]

 

 24 

 

 

License, filing, and qualification of target companies

 

[tv519338_ex10-8img3.jpg]

 

 25 

 

 

Target company financial report

 



[tv519338_ex10-8img4.jpg] 

TREE MOTION SDN BHD (1293672-X)

NO. 8. JALAN TAMING JAYA 1, TAMAN TAMING JAYA, BALAKONG,

CHERAS, 43300 SELANGOR

TEL: +603 8961 1881            FAX: +603 8961 1661



  

(Incorporated In Malaysia)

 

Management Accounts for the period 3rd September 2018 to 3rd March 2019

 

Paid up Capital       100.00  Loan from Directors        2,600.00         
 2,700.00  Incorporation Fees   1,200.00       Capital Duty   1,000.00      
Secretarial set   300.00       Printing & Stationery   40.00       Telephone
Charges   30.00       Travelling Expenses   30.00       Name Search   50.00  
    Attestation Fees   50.00                2,700.00 

 

 26 

 

  

(Exclusive Sales Agreement)

 

 27 

 

 

EXCLUSIVE Sole Distributorship,

sales and After-Sales Spare Parts

& Components Agreement for

Treeletrik ®

 

[tv519338_ex10-8img5.jpg]

 

The Charge & Go €-V’s

 

Electric Vehicles

 

MADE FOR:

 

TREE MANUFACTURING SDN. BHD.

 

(Co. Reg. No. 1293827-P), as The Principal

 

and

 

TREE MOTION SDN. BHD.,

(Co. Reg. No. 1293672-X) as The Sole Distributor.

 

18th January 2019

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 1

 

  

THIS AGREEMENT is made and entered into by and between

 

TREE MANUFACTURING SDN. BHD (1293827-P). 8, Jalan Taming Jaya 1, Taman Taming
Jaya, Balakong, Cheras. 43300 Selangor. Malaysia, as The Principal

 

and

 

TTREE MOTION SDN. BHD.(1293672-X) 24C, Jalan 2/127B, Resource Industrial Center,
Jalan Kelang Lama 68200 Kuala Lumpur. Malaysia, as The Exclusive Sole
Distributor.

 

between on May 28th, 2019 in Kuala Lumpur, Malaysia

 

Whereas:

 

1.       The Principal is a limited liability company based in the Malaysia and
valid existing, principally engaged in the manufacturing & assembler of Electric
Vehicles and components, parts, power train, power pack and Electronic Control
Unit (ECU) domestically and internationally;

 

2.       The Exclusive Sole Distributor is a limited liability company
registered in Malaysia, principally engaged in New Energy (Electric Vehicle
{BEV}) Automotive & Transportation businesses including distribution, wholesale,
direct & in-direct sales, after-sales service, components, spare parts, repair
and others automotive related businesses & industry and promoting New Energy
Vehicles Electric Vehicle {BEV} in Malaysia and South East Asia (ASEAN);

 

3.       For the purpose of business OPERATION, The Principal empower and
appoint The Exclusive Sole Distributor as its exclusive distributor and sales of
all its products and services, and The Exclusive Sole Distributor agrees to act
as the exclusive distributor of The Principal.

 

4.       For the purpose of business COLLABORATION, The Principal commit to only
appoint 1(one) Sole Distributor only (Tree Motion Sdn. Bhd.) and not appoint any
other Distributor, meaning all Principal products, services and accessories to
be sold via The Sole Distributor sales channel only and The Sole Distributor
agrees to act as the sole and only distributor for The Principal.

 

5.       The purpose of business PARTNERSHIP, The Principal and The Sole
Distributor hereby agrees to share sales amount on the basis of;

 

a)80%(The Principal) - 20%(The Sole Distributor) sharing for 2/3 Wheel Electric
Motorcycle

b)85%(The Principal) - 15%(The Sole Distributor) sharing for 4 & up Wheel
Electric Vehicles

 

The Principal will sell product at Ex-Factory Price to the Sole Distributor and
the Sole Distributor will sell the product not higher that the Malaysia
Government Approved Retail Price or Harga Pasaran Terbuka Eksais (HPTE) which
applies to Malaysia only or at a price deem fit or at a price fit the best
interest of it's company.

 

NOW, THEREFORE, the parties, through friendly consultation, hereby agree as
follows in respect of the specific issues concerning the sales agency service
provided by The Principal and The Agent:

 

Article 1 – Interpretation

 

1.          The objective of this Agreement is to specify the rights and
obligations of the parties over the distribution agreement.

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 2

 

 

2.          The owner of the products, hereinafter the Principal, is the party
who has full authority over the rights of the products and its ownership which
is born the irrefutable rights over the sale and the market of the products
which become the object of this agreement.

 

3.          The delegated marketer, hereinafter the Distributor, is the party
who has the rights to market the product and act on behalf of the principal over
the product which become the object of this agreement; whom the rights is born
after the signature of this agreement by the principal and the Distributor.

 

4.          By the intention of goodwill, this agreement shall;

 

a.set the market area of the Distributor,

b.propose the rights and the obligation of the Distributor, and

c.delegate the rights to market the product to the Distributor.

 

5.          The ownership over the object of this agreement remains fully under
the ownership of the principal, whereas there is no transfer of ownership over
the object as the result of this agreement.

 

6.          Market Area is the place where the products is being marketed by the
agent.

 

7.          By the signature of this agreement, principal and agent are
considered to agree and shall comply with all of rights and obligations that
contained under this agreement.

 

Article 2 - Assignment of Rights

 

1.          The Principal has the rights to:

 

a.determine the market area or location for the agent to market the product;

b.increase, decrease or change the quality of the products that become the
object of this agreement;

c.maintain Intellectual Property rights that enacted to the products, including
trademark, patent, and design.

 

2.          The Distributor has the rights to:

 

a.market the products on a designed area that have been determined by the
principal;

b.set the price on the designed areas,

c.control the quantity of the products on the market area of the designed area,

d.enhance the products advertisement in order to support the market area of the
designed area.

e.use the same intellectual property rights on behalf of the principal as long
as it is reasonable for the use of products marketing.

 

Article 3 - Territoriality and Market Area

 

1.          Distributor has the rights to market the products by the means of
selling the product in Malaysia and ASEAN which is determined by the principal
as their market territory.

 

2.          Market area is determined by the principal during the establishment
of this agreement and only available to be changed by the authority of the
principal.

 

3.          Distributor is not allowed to market the products beyond the area
which is not determined by the principal as the Distributor market area.

 

4.          Regarding the change, expand, narrowing, or market the products
outside the determined market area, agent should submit a request on a written
form to the principal on a reasonable period of time within 7 (seven) days
before the requested time of market areas change.

 

5.          Any action to market the products outside the determined market area
without the authorization from the principal will take result to administrative
penalty for the agent.

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 3

 

 

Article 4 - Exclusivity

 

1.          The Distributor is prohibited to enter into any Distributorship or
Sales agreement with another principal in similar business field with the place
of business inside and outside neither country nor work for such company during
the effective time of this agreement.

 

2.          The Principal is prohibited to enter into any Distributorship or
Sales agreement with another distributor in similar business field with the
place of business inside and outside neither country nor work for such company
during the effective time of this agreement

 

3.          The Distributor is not allowed to enter into an agency agreement
with another principal for the period of 12 months after the termination of this
agreement.

 

4.          The Distributor is not allowed to own a business in a similar field
for the period of 12 months after the termination of this agreement.

 

Article 5 - Trademarks Right

 

1.          The Distributor is entitled the right to use the trademarks of the
product reasonably. The utilization of the trademarks should be done with
respect to the principal as the holder of the Intellectual Property Right.

 

2.          The Distributor will no longer have the right to use the trademarks
of the product on the day of the termination of this agreement.

 

3.          Improper use of trademarks will be considered as a violation towards
the Intellectual Property Right.

 

Article 6 - Principal Responsibilities

 

1a.          The Principal agrees on a

 

a) 80% (The Principal) - 20%(The Sole Distributor) sharing for 2/3 Wheel
Electric Motorcycle

b) 85% (The Principal) - 15%(The Sole Distributor) sharing for 4 & up Wheel
Electric Vehicles sales amount sharing with The Sole Distributor and

 

1b.          The Sole Distributor agrees on

 

a) 20%(The Sole Distributor) - 80%(The Sole Principal) sharing for 2/3 Wheel
Electric Motorcycle

b) 15%(The Sole Distributor) - 85%(The Sole Principal) sharing for 4 & up Wheel
Electric Vehicles sales amount sharing principles.

 

2.          The Principal is obliged to indemnify and protect the Distributor
against claims, liabilities, and expenses incurred in discharging the duties
assigned by the principal.

 

3.          The Principal is not allowed to unjustifiably enrich themselves with
any improper behavior that may result to the termination of the agreement.

 

4.          The Principal shall maintain its good faith in implementing this
agreement.

 

Article 7 - Distributor Responsibilities

 

1.          The Distributor shall follow the Operational Procedure Standard and
Product Quality Standard made by the principal.

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 4

 

 

2.          The Distributor shall protect the reputation of the principal and
act in the best interest of the principal in conducting any transaction as an
agent.

 

3.          The Distributor is prohibited to take profit beyond the permitted
number as regulated under the principal Operational Procedure Standard.

 

4.          The Distributor is obliged to separate his/her personal assets with
the principal property.

 

5.          The Distributor may conduct any adjustment to the product in order
to improve the products suitableness with the surroundings with the written
approval from the principal.

 

6.          The Distributor is responsible to guard the principal trade secret,
which has been trusted to him/her.

 

7.          Violations toward the Operational Procedure Standard and Product
Quality Standard will be considered as a breach of this agreement.

 

8.          The Distributor shall maintain its good faith in implementing this
agreement.

 

Article 8 - Confidentiality

 

1.          Distributor shall not disclose any information regarding the
Principal business information, not limited to

 

a.trade secret, customer information, and business strategy.

b.any Confidential information which is used other than for the benefit of the
principal.

 

2.          Any distribution of physical duplication of principal business
confidential information must obtain the principal permission.

 

3.          Immediately upon the termination of the contract, Distributor must
return all business confidential information in written or non written form.

 

Article 9 - Terms and Termination

 

1.          This agreement is permanent with no time-line set, expiration date
or duration.

 

2.          Either party may terminate this agreement if one party is proven has
breached any essential terms in this agreement by giving them a written notice.

 

3.          Both parties jointly may terminate this agreement after reaching to
an agreement to the terms & conditions of such termination.

 

4.          In the case of termination, each party shall return all property
under their possession and any matter that is owned by the other parties.

 

5.          No modification of this agreement unless both parties have agreed
upon the modification occurred.

 

Article 10 - Indemnification

 

1.          The Distributor agrees to indemnify and protect the company from and
against, any and all claim that may be imposed.

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 5

 

 

2.          The Distributor together with the Principle agree to protect each
party from any financial consequences that might be suffered as a direct or
indirect from other party illegal or harmful conduct.

 

3.          This Article does not prevent the damages for costs incurred by the
Distributor during carrying duties.

 

Article 11 - Dispute Resolution and Applicable Law

 

1.          The interpretation of this agreement shall be governed by and
construed in accordance with the National Law of Malaysia.

 

2.          Any dispute between the Parties in relation to the interpretation or
performance under this agreement shall be resolved through amicable settlement.

 

Article 12 - Miscellaneous

 

1.          This Agreement shall be executed in two (2) counterparts with equal
legal force and effect, with one (1) for each Party.

 

2.          Headings herein are inserted for ease of reference only and shall
not affect the interpretation of any provision herein.

 

3.          The Parties may amend and supplement this Agreement by written
agreements. Any amendment or supplement to this Agreement executed by and
between the Parties shall constitute an integral part hereof and shall have the
equal legal force herewith.

 

4.          In case any provision in this Agreement is or becomes invalid or
unenforceable in whole or in part due to noncompliance with any law or
governmental regulation or otherwise, the part of such provision affected
thereby shall be deemed to have been deleted from this Agreement; provided,
however, that such deletion shall not affect the legal force and effect of any
other part of such provision or any other provision in this Agreement. In such
case, the Parties shall negotiate for a new provision to replace such invalid or
unenforceable provision.

 

5.          Unless otherwise specified herein, any failure of either Party to
exercise or any delay of either Party in the exercise of any of its rights,
powers or privileges hereunder shall not be deemed as a waiver of the exercise
of such right, power or privilege. Any single or partial exercise of any right,
power or privilege shall not prejudice the exercise of any other right, power or
privilege.

 

6.          This Agreement shall constitute the entire agreement between the
Parties in respect of the subject matter of the cooperation project, and shall
supersede any and all the prior or contemporaneous agreements, understandings
and communications, oral or written, between the Parties in respect of the
subject matter of the cooperation project. Except as expressly provided herein,
there does not exist any express or implicit obligation or undertaking between
the Parties.

 

7.          Any matter not covered hereunder shall be subject to further
negotiations between the Parties.

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

 

 6

 

 

IN WITNESS WHEREOF,

 

The parties have caused this Agreement to be duly executed and delivered as of
the day and year first above written.

 



  Tree Manufacturing Sdn Bhd (1293827-P)               /s/ Dato' Majid Manjit
Bin Abdullah       Authorized Signatory:       Dato' Majid Manjit Bin Abdullah  
          Tree Motion Sdn Bhd (1293672-X)               /s/ Dato' Steven Thor
Chin Keong       Authorized Signatory:       Dato' Steven Thor Chin Keong  

 

Exclusive Sole Distribution, Sales and After Sales Spare Parts & Component
Agreement

Tree Manufacturing Sdn. Bhd. (1293827-P)

Tree Motion Sdn. Bhd. (1293672-X)

  

 7

 

 

Land use right certificate, land plot

 

[tv519338_ex10-8img6.jpg]

 

 28 

 

 

EV license plate

 

[tv519338_ex10-8img7.jpg]

 

 29 

 

 

[tv519338_ex10-8img8.jpg]

 



 30 

 

 

[tv519338_ex10-8img9.jpg]

 



 31 

 

 

[tv519338_ex10-8img10.jpg]

 



 32 

 

 

[tv519338_ex10-8img11.jpg] 

 

 33 

 

 

Partnership list and copy of contract, Group Sales Projection

 

A)Concluded Sales

 

1)DHL Malaysia—Delivery Bikes Test Order 5 units ( Upon completion of testing,
there will be another 500 units order)

2)Sarawak Energy Berhad—E- Bikes Test Order 14 units ( upon conclusion of
testing, there will be another 200 units order)

3)Prolintas ( Urban Highway Toll Road Concession) - Patrol Bikes Test Order 18
units ( Upon conclusion of order, there will be another 200 units order)

4)Municipal Council Ampang - Test order 4 units (Upon Completion of testing,
there will be 100 units order)

5)IOI City Mall —Patrol Bikes Test Order 9 units ( Upon completion of testing,
there will be another 200 units order)

6)E-Delivery Services—10,000 units E-Bikes

7)E-Hailing/ Electric Micro Car—6,000 units

8)Food Truck/E-Truck—3500 units

9)Distributors Sales—138 units

10)Zublin Precast—Patrol Bikes Test order 2 units ( upon completion of order,
there will be another 50 units order)

 

B)Potential Sales

 

1)Pos Malaysia ( Courier Company) —7500 units E-bikes, 500 units Electric Van

2)GdEx Express—Delivery Bike 500 units

3)Nationwide Courier Services—Delivery Bike 500 units

4)Citylink Courier Services—Delivery Bike 500 units

5)Malaysia National Co-Operative Society—Delivery Bikes 5,000 units ( MOU
attached)

6)Asean Co-operative Organization—( MOU attached)

7)University Islamic Malaysia (HUM)—2000 units

8)Police Malaysia—Patrol Bikes 500 units

9)Malaysia Federal Ministry—E-Bikes 1000 units

10)State District Office—E-Bikes

11)Malaysia Municipal Council (total 39 )—Patrol Bikes 800 units

12)Malaysia City Council—Patrol Bikes 350 units

13)McDonalds—Delivery Bikes 500 units

14)Pizza Hut—Delivery Bikes 2,000 units

15)KFC—Delivery Bikes 3,000 units

16)Melaka Tourism Board—T-Commuter ( Electric Micro Truck) --100 units

17)IKEA—Electric Micro Trucks 150 units

18)Food Panda—Delivery Bikes 2000 units

 

 34 

 

 

19)Honest Bee—Delivery Bikes 200 units

20)Ministry Of Agriculture -Electric Micro Truck (T-MV7) --50 units

21)Alarm Flora—Electric Micro Truck (T-MV7) 100 units

22)PLUS Highway Concession—400 units Patrol Bikes

23)Genting Highland—Ebikes 200 units, Electric Car 200 units

24)Sunway Resort—E-Bikes 500 units

25)Lazada—Electric Micro Truck 300 units

26)11th Street—Delivery Bikes 500 units

27)MBE ( Mail Box Express)—Delivery Bikes 5000 units

28)Eco World ( Property Developer)—Patrol Bikes 1000 units

 

C)Public Transportation/Public Transit 60000 units

 

1)City Transit Buses

2)Inter City Buses

3)Inter States Coaches (Long Haul)

4)City to Airport Buses

5)City to Federal Administration (Putrajaya & Cyberjaya)

 

* We will be making proposal to the government with regards to the electric
buses.

 

D)MOU

 

1)China High-tech MOU (MOU attached)

 

 35 

 